Citation Nr: 1234551	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-22 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been presented to reopen a service connection claim for tinnitus, to include as secondary to service-connected left ear hearing loss, and if so, whether service connection may be granted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1962 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Because service connection was previously denied for tinnitus, the Board must initially determine whether the Veteran has presented new and material evidence sufficient to reopen his claim because it relates to the Board's jurisdiction to adjudicate the merits of the previously denied claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As such, the Board has identified the issue as stated on the title page.  

The Veteran's reopened tinnitus service connection claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2007 rating action, the RO denied service connection for tinnitus, and in a November 2007 letter, notified him of the determination and of his appellate rights, but he did not appeal and the decision became final.

2.  The evidence received since the November 2007 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's tinnitus claim.


CONCLUSIONS OF LAW

1.  The November 2007 rating decision that denied service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's tinnitus claim and remands it for further development.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The RO initially denied the Veteran's tinnitus service connection claim in a November 2007 rating decision.  He did not challenge the decision within one year of its issuance, nor submit any evidence relevant to the claim within one year of its issuance.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011) (requiring VA to evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  Moreover, no relevant service records have been associated with his claims file since this denial.  See 38 C.F.R. § 3.156(c).  As such, the determination became final.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

Thus, in order to prevail on his instant claim to reopen his previously-denied service connection claim, the Veteran must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

As reflected in the November 2007 rating decision, the RO denied the Veteran's tinnitus service connection claim because there was no medical evidence of record reflecting a diagnosis of tinnitus or linking his claimed disorder to service.  Moreover, the Veteran had failed to appear for his November 2007 VA audiological examination, which was scheduled in order to ascertain whether the Veteran had a current diagnosis of tinnitus that was etiologically related to service.  

However, since the issuance of this decision, the Veteran has been diagnosed with tinnitus, as reflected in an October 2009 VA audiological examination report, and service-connected for left ear hearing loss resulting from his conceded in-service acoustic trauma.  Furthermore, both he and his representative assert that his currently-diagnosed tinnitus is secondary to his service-connected hearing loss.  Applying the precedent of Shade v. Shinseki, 24 Vet. App. 110, the Board finds that this evidence, in the very least, triggers VA's duty to obtain a VA examination and sufficient medical opinion addressing this theory of entitlement.  Accordingly, the Board concludes that the Veteran has presented new and material evidence sufficient to reopen his previously-denied tinnitus service connection claim.  Therefore, the Veteran's claim is reopened, and to this extent, his appeal is granted.  


ORDER

New and material evidence having been presented; the Veteran's tinnitus service connection claim is reopened.

REMAND

The evidence reflects that the Veteran was exposed to acoustic trauma in service, is currently diagnosed with tinnitus, and has been service-connected for left ear hearing loss.  This evidence is sufficient to trigger VA's duty to obtain a VA examination and medical opinion exploring theories of both direct and secondary service connection.  In that regard, the Veteran underwent a VA audiological examination in October 2009, during which the VA examiner conducted a relevant audiological examination of the Veteran.  The examiner then opined that the Veteran's left ear hearing loss was indeed related to service, but that his tinnitus was unrelated to service, as the Veteran had reported a post-service onset of his tinnitus symptomatology (approximately 15 to 20 years prior to the time of the examination, or approximately 20 to 25 years after his discharge from service).  

However, the examiner offered no opinion regarding the potential relationship between the Veteran's service-related hearing loss and his post-service tinnitus, and the Veteran's representative highlighted this deficiency when filing the Veteran's notice of disagreement on his behalf.  The representative's argument triggered the RO to obtain an addendum medical opinion addressing the potential relationship between the Veteran's service-connected hearing loss and his tinnitus, which was authored by the 2009 VA examiner in April 2010.  However, while the requested medical opinion explores the causation aspect of a theory of secondary service connection, the VA examiner did not address a theory of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, an opinion addressing a theory of aggravation must be obtained.

Additionally, a review of the Veteran's paper and virtual VA claims file reflects that the Veteran's VA treatment records were last associated with his claims file in October 2007.  The Veteran's treatment of record reflects that he has sought VA otolaryngological treatment, and as the Veteran has since been service-connected for hearing loss, it seems likely that the Veteran has outstanding VA treatment records that could be relevant to his tinnitus service connection claim.  Accordingly, the Veteran's VA treatment records from October 2007 to the present should be obtained and associated with his claims file, physically or virtually.

Accordingly, the case is REMANDED for the following action:

1.  Associate any pertinent, outstanding records, to specifically include the Veteran's VA treatment records from October 2007 to the present.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of any in-service and post-service tinnitus symptoms or problems related to his tinnitus.  He should be provided an appropriate amount of time to submit this lay evidence.  

3.  After associating the above evidence, send the Veteran's claims folder to the examiner who conducted the October 2009 VA audiological examination and who authored the April 2010 addendum medical opinion (or if the examiner is no longer available, a suitable replacement) to request that he prepare another addendum to his report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished. 

The claims files should be made available to and reviewed by the examiner.  The examiner should then opine as to whether it is at least as likely as not that the Veteran's tinnitus has been permanently aggravated beyond its normal progression as a result of his service-connected hearing loss.  

The examiner should provide a complete rationale for any opinion expressed.  If it is determined that a medically-sound opinion cannot be rendered without resorting to speculation, an explanation as to why that is so, to include the missing facts necessary to render a non-speculative opinion, should be provided.

4.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.   The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


